Hon. Ted Butler                     Opinion No. M- 1291
District Attorney
Bexar County Courthouse                   Interpretationof subsection
San Antonio, Texas 78204            Re:   (c) of Section 52 of
                                          1$M.;i.f,111,Constitution
                                                  , and related
Dear Mr. Butler:                          questions.
    In your recent request for'an opinion you have asked the
following questionswhich we will answer in the order presented.
        1. "Pnrsusnt to the provisions of and for the
   purposes stated in subsection (c) of Article 3,
   Section-52,Constitutionof the State of Texas,
   (adoptedat sn election held.on November 3,.1970),.
   the CommissionersCourt of Bexar County desires to
   call a county-wideelection for the issuance of
   approximatelytwenty million dollars of road bonds,
   accordingly,is the CommissionersCourt authorized
   to call such election on its own motion, or must it
   first have submitted to it vi-meeting         the
   requirementsof Article 752b, as amended?"
        2.  "Inordering and,.givingnotice of the road
   bond election mentioned in Question No. 1, which
   statutes control - Does Article '704apply, or do
   Articles 752f and 752f-2 apply?"
         3.  "There being four existing Road Districts in
    the County having outstandingbonded indebtedness,
    does Article ?67a absolutely reauire the Commissioners'
    Court to include in the road bond proposition to be
    submitted,an additional amount to fully and fairly
    compensate the existing Rmstricts~     for the amount
    of each District's outstanding road bonds, or may the
    Commissioners'Court call and hold the election on
    the question of the issuance of the new road bonds
    and if successfullyvoted, issue the bonds without com-
    pensating the existing Road Districts in the amount of
    such outstandingbonded indebtedness?"

                           -6328-
Hon. Ted Butler, page 2, (M-1291)


    In answering your question concerning the authority of a
Commissioner'sCourt, on its own motion, to call a county-
wide election for the issuance of road bonds we must first
examine the state of the law as It existed Immediatelyprior
to November 3, 1.970,':hedate Article III, Section 52 of the
Texas Constitutionwas last amended. Article III, Section
52, Subsection (b as It now exists, is a complete re-enact-
ment; Its relevan part reads:


   property taxpayers voting thereon, . .ln addition
   to sll other debts, may issue bonds or otherwise
   lend Its credit In any amount not to exceed one-
   fourth of the assessed valuation of the real pro-
   perty of such (county). . .and levy and collect
   taxes to pay the interest thereon and provide a
   sinking fund for the redemption thereof, -m
                                            as the
   ;;gis&a;;:;o~eaut~o~z      an& Jtiezh,ch:;r as
   filirposes
           to wit: -

     2' :::
     3
    I)   The construction,maintenance and operation of
         macadamlzed, graveled or Reved roads and tu$n-
         pikes, or in aid thereof. (Emphasisadded.)
    The legislation implementingand giving effect to this
quoted constitutionalprovision was already contained within
Chapter 3, Title 22, Vernon's Civil Statutes, as manifested
in Article 752a of that Chapter which reads:
         ,I   .Such bonds shall be Issued In the
    manner'h&elna?ter provided,'and as contemplated
    and authorized by Sectfon 52 oi Article 3, of
    the Constitution of this State. . ."
    As indicated in your first question, the provisions of
Article 752b, as amended in 1969, contains certain procedural
requirementswhich must be met prior to a county road bond
election being called, among which are:
         "Upon the petition of the resident property
    taxpaying voters of any county. . .the commissioners


                          -6329-
Hon. Ted Butler, page 3, (M-1291)


    court of such county. . .shall order an election
    to be held. . ."
It is important to note the status of the law prior to any
Constitutionalamendment for It is a long and well established
rule that a constitutionis adopted with reference to exist-
ing laws and does not abrogate or change such laws unless
they are inconsistentwith the constitutionalprovision or
unless specificallyso changed. Co'llinsv. Tracy, 36 Texas
546 (1872); 12 Tex. Jur. 2d 359, Const. Law, Sec. 9. It is
also a rule of constitutionalconstruction that a constitu-
tional amendment is to be considered from its four corners
and in the light of the history out:of which lt.grew, as
well as the purpose sougt# to.be accomplished; Houchlns v.
Plainos, 130\. Tex. 413,, 110,SW2d 549, 554 (1937).
    The'provisionsof Article.III, Section 52, Subsection
(cl, as added by the 1970 amendment, must then be read in
pari materia with the other provisions of Article.111,
Section,52 as well as with those legislative enactments
dealing with the same subject matter.
    Article III, Section 52, Subsectlon (c) as amended in 1970
reads as follows:
         "Notwithstandingthe. rovisions of Subsection
    0 b of thi S ti      bXshs=d             b
    coun~,~n,~~ou~~'not     tomexceed one-four&a%the
    assessed,:valuationof the real property in the
    rounty, for the construction,maintenance..and
    operation of macadamized,graveled, or paved roads
    and turnpikes, or in aid thereof, upon a vote of
    a majority of the resident property taxpayers. . .
    and without the necesslt '03 further or-amendator
   '~~g;brat$on.3~~.levy              andToks
             e interest on.the bonds.as it becomes due
    ,and-tbprovide s'sinking fund for redemption of
    the bonds. (Emphasisadded.), 1
    Our opinion la this provision was intended to eliminate
the requirement of a two-thirds majorl.tyvote in county road
bond elections.which was reql+red by Subsection (b) of this
Section 52.  That portion of.Subsection (c) wherein it states
it is'to be Considered "Notwithstandingthe provisions of
Subsection (b). ~. .y 'wasmade a part of the amendment so as



                          -6330-
Hon. Ted Butler, page 4, (M-1291)


to avoid any conflict which would exist between these two
subsectionswith regard to the vote requirement. It was not
l&ended as a complete disclaimer of Subsection (b) because
the two subsectionsmust.be considered together in order to
arrive at a proper constructionof either.
         "Generally,rules of constructionapplicable
    to statutes apply in the constructionof contitltu-
    Mona1 provisions." 12 Tex. Jur. 2d 362, Const.
    Law Sec. 14.
        "In order to arrive at a proper constructionof
   a statute, and determine the exact legislativeintent,
   all -et9 nnd,parts of acts In pari materia will,
   therefore, be taken, read, and construed,together,
   eacrenactment In reference to the other, as though
   they were parts of one and the same law. Any
   conflict between their provisions will be harmonized,
   if possible, and effect will be given to all the
   provisions of each act if they can'be made to stand
   together and have concurrent efficacy.
        The purpose of the in pari mater-larule of
   construction is to carry out.the full legislative
   intent, by giving effect to all laws and provisions
   bearing on the same subject. The rule proceeds
   on the supposition that several statutes relating
   to one subject are governed by onesspirit and policy,
   and are intended to bf!consistent and.h$rmonlousin
   their several arts and provisions. . .    (53 Tex.
   Jur. 2d 281, 2E4, Statutes, Sec. 186).
    It is also Important to note that the amendment to Article
III, Section 52, as proposed by the legislature (H.J.R., No.
28, 61st Leg; R.S.,,1969,:page~3236) was done so with the
knowledge of those procedural requirementscontained In
Article 752b as well'ss Article 752f and Article 752?-2 as
referred to in your second question. The legislature ln
drafting the proposed amendment which was to become sub-
section (c) and which would allow counties to issue road bonds
upon a majority vote, also provided that it was to be accom-
plished "without the necessity of further or amendatory
leglslatlon." This was a restatement on the part of the
legislature that new legislation was not necessary for the
implementationof the amendment nor was it necessary to amend
any existing leglslatlon'deallngwith the subject.


                           -6331-
Hon. Ted Butler, page 5, (M-1291)


    The requirementsof a petition prior to calling a road
bond election in counties as required by Article 752b has
long been a le lslatlve requirement and It is Important to
note that the f1st Legislature, In addition to uroposing the
amendment to Section 52 also In the same Regular Session
(Acts 1969, 61st Leg. R.S., page 1654, Ch. 518) amended
Article 752b so as to increase the petition requirements
from "fifty resident property taxpaying voters' to "one per-
cent or more of the total votes cast In said county in the
lest preceding general election for Governor. . .", being
an obvious act on their part to strengthen this requirement.
It was.certalnlynot the,intentionof the legislatureto do
away with the requirement for a petition and this intent must
be weighed in any constitutionalconstruction. Kaufman


    In answer to your second question, in ordering any such
road bond election and its necessary notice.,the provisions
of Article 752f and'752f-2 should be followed, as well as
those nrovisions o?~Article 752b dealing with the necessary
contents of'any such election order and notice. Article
704 is not applicable.

    In your third~.questionyou have asked if it is mandatory
that the CommissionersCourt include in the road bond pro-
position an additional amount sufficient to compensate,the
various road districts in Bexar County in an amount equal in
value to the amount of bonds outstanding against their road
districts at the time the new county bonds are issued.
    The matter of compensating road districts In accordance
with the provisions of Article 767a is permissive and one
which must be inlt.iatedby a petition of the property tax-
paying voters of the county.. Article 767a, in its relevant
portion readsa
        "Whenever in any political subdivision or
   road district in any county bonds have been issued
   under the authority of any general or special law
   enacted pursuant to Section 52, of Article 3, of
   the Constitution,and thereafter bonds are voted
   by the entire county for the purposes hereinafter
   authorized, such political subdivisionsor.road




                           -6332-
Hon. Ted Butler, page 6, (M-1291)


   districts first issuing bonds
   fairly compensatedby the
   equal In value to the amount of district bonds
   Issued by such districts, and which shall be
   done in the form and manner hereinafterprescribed:
        (1) It shall be the duty of the Commissioners'
   C$U;I-~,um;r;~a~;t;~;5.;~n;       p;;ii:;n si;;ed
   Ez      voters o?-i%e'co;n:y, . . .!o zrde: c
          0-r-e        prov 6 ons of this Act to deter-
    mine whether or not the bond6 of such county shall
    be ISSUed for road constructionpurposes a6 auth-
    orized by SUbdiViSiOnS3 and 4 of this section."
    (Emphasis added.)
                     S U M M'A R Y
        SUbSeCtiOn (c) of Article III, Section 52 of
   the Texas Constitutionmust be read in pari materia
   with the other provisions of Section 52 of Article
   III as well as those statutes comprisingChapter 3
   Title 22, Vernon's Civil Statutes (Art. 752a- 784bj.
        The provisions of Article6 752b, 752f and
   752f-2 must be looked to for the procedural requlre-
   ments in the conduct of county road bond elections
   held pursuant to Article 11x, Section 52, Subsection
   (c) of the Texas COn6titUtlOn.
        Article 767a Is a permissive statute the pro-
   visions of which can be invoked only upon petition.




Prepared by Robert B. Davis
Assistant Attorney General
APPROVED:
OPI,NIONCOMMITTEE



                          -6333-
Hon. Ted Butler, page 7,   (M- 1291)


W. E. Allen, Chairman
Max Hamilton
Robert L. Lemens
Marvin F. Sentell
James Hackney
SAMlTELD. MCDANIEL
Staff Legal ASSiStant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First   ASSiStant




                             -6334-